Citation Nr: 0640210	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder and bipolar disorder.

2.  Entitlement to service connection for attention deficit 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from March 1978 until October 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board first considered this appeal in July 2004 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the record discloses the veteran applied for 
entitlement to service connection for arthritis of the 
ankles.  The RO has not adjudicated this claim and this issue 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  No probative evidence has been received to verify or 
corroborate any stressor(s) during the veteran's active 
military service.

3.  An acquired psychiatric disorder, including bipolar 
disorder and PTSD, was not incurred in or aggravated by 
active service.

4.  Attention deficit disorder was not incurred in or 
aggravated by active service. 





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for a grant of service connection for 
attention deficit disorder have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2001, 
August 2004 and December 2004.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

However, in the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior will be accepted 
as showing preservice origin. 38 C.F.R. § 3.303(c).  Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin.  Furthermore, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits. 38 C.F.R. § 3.303(c).  In addition, no compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs. 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 
3.301.

Acquired Psychiatric Disorder

The veteran initially applied for service connection for a 
bipolar disorder.  In its July 2004 remand, the Board 
instructed the RO to consider PTSD and other acquired 
psychiatric disorders.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Concerning an acquired psychiatric disorder other than PTSD, 
the evidence reflects current diagnoses of bipolar disorder, 
depression and generalized anxiety disorder.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.





Service medical records however fail to reflect complaints, 
treatment or diagnoses of any psychiatric disability.  For 
example, the September 1983 examination performed in 
connection with the veteran's separation from service 
reflected the veteran's psychiatric condition was normal.  
Additionally, in the September 1983 report of medical history 
completed by the veteran, he denied a history of depression 
or excessive worry or any nervous trouble. 

In an August 2004 statement, the veteran argued that the lack 
of service medical records diagnosing a psychiatric condition 
should not be determinative as he indicated the separation 
examination did not include a full mental status examination.  
However, there is no support for the veteran's contention, as 
he is a layperson who has no apparent medical training and he 
cannot therefore render an opinion as to the adequacy of any 
medical evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Competent medical evidence is required to substantiate the 
veteran's assertion, and questions as to medical diagnosis 
and nexus as to service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the medical evidence of record links the depression, 
bipolar disorder or generalized anxiety disorder to the 
veteran's active service.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of bipolar disorder in the record is a 
September 2000 private treatment record; the first diagnosis 
of depression is a November 2000 private treatment record; 
and, the first diagnosis of generalized anxiety disorder 
appears in September 2000.  Thus, all diagnoses were made 
approximately 17 years after the veteran's separation from 
service.  

The veteran submitted a statement from his spouse in 
connection with his claim.  The veteran's spouse related that 
the veteran had a problem when they met in June 1991.  The 
veteran's spouse described the veteran's mood swings, manic 
phases, and physical manifestiations such as legs jerking.  
She also reported the veteran has nightmares and cried for no 
apparent reason.  Although the veteran's spouse is competent 
to report this symptomatology it still does not warrant 
service connection on a theory of continuity of 
symptomatology.  The veteran's spouse could only report 
symptoms of a psychiatric condition since June 1991, leaving 
a gap of approximately 8 years from the veteran's separation 
from service.  The gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD.  

However, the veteran also has a current disability of PTSD.  
A claim for service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As noted above, the veteran has a current disability.  The 
next question is whether there is an inservice stressor.  In 
the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  Since the 
Board finds that the veteran did not engage in combat with 
the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran described his 
stressor as unloading bodies and caskets from aircraft after 
the Jonestown Massacre in 1978.  


Specifically, he reported he unloaded the aircraft and later 
cleaned the caskets.  He denied receiving any commendations 
for this service.  Additionally, the veteran reported 
stressors of his wife leaving him in the spring of 1983 and 
being reprimanded for possession of fireworks and testing 
positive for marijuana in the fall of 1983.  

Service medical and personnel records do not provide an 
approximate balance of evidence such that the benefit of the 
doubt can be accorded to the veteran as to corroboration of 
the stressors.  Concerning the stressor of the veteran's wife 
leaving him and being reprimanded for having fireworks and 
testing positive for marijuana, these are not incidents which 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others and 
resulting in a response involving intense fear, helplessness 
or horror.  Furthermore, concerning the stressor of a 
reprimand for fireworks and drug use, service connection is 
not warranted as the evidence indicates the veteran was 
referred to a substance abuse rehabilitation program for 
marijuana use.  Assuming that such events occurred, there is 
no competent medical evidence, as defined above, which links 
these incidents to any current diagnoses.

The remaining stressor is that of unloading caskets and 
seeing bodies from the Jonestown Massacre.  The records do 
confirm the veteran was stationed at Dover Air Force Base in 
the  436th Organizational Maintenance Squadron.  However, 
service medical records and service personnel records contain 
no mention of unloading or cleaning caskets or any 
involvement with the Jonestown Massacre.  Although not in 
reliance upon such an observation, the veteran's records 
indicate that he was a competent military service mechanic, 
and do not indicate that he was involved in any manner with 
activities involving aircraft loading or memorial duties.  





Thus, the veteran has several diagnoses of PTSD which relate 
the condition generally to the veteran's claimed inservice 
stressor of seeing bodies from the Jonestown Massacre.  
Nevertheless, with respect to PTSD, credible evidence that 
the claimed in- service stressors actually occurred is still 
required, and credible supporting evidence cannot consist 
solely of after- the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f) 
(2005).  Corroboration does not require corroboration of 
every detail, including the veteran's personal participation 
in the identifying process. Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  In the present case, however, the only 
evidence concerning the stressors is the veteran's lay 
statement.  The law has provided that a veteran's lay 
statement alone is insufficient to establish service 
connection for PTSD.  See Cohen, supra.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Attention Deficit Disorder

The veteran seeks service connection for attention deficit 
disorder.  To the extent that attention deficit disorder is 
considered a developmental disorder, it is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c).  
Further, as is noted above, there is no competent medical 
evidence suggestive that any worsening of the underlying 
condition occurred during or as a result of the veteran's 
military service.

Therefore, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and PTSD, is denied.

Service connection for attention deficit disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


